DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 06/08/2022 for application number 14/566,559.  Claims 1-10 and 12-30 are pending in the case.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over AppJudgment (AppJudgment, “Get In Shape With Your New Personal Trainer App: Skimble!,” 05/30/2011) in view of Hartwig et al. (US 2009/0024923 A1) in view of Kief et al. (US 2012/0221449 A1), and in further view of Ortiz (US 2009/0009605 A1).
With respect to claim 1:
AppJudgment teaches a method for providing personal training services, at a portable electronic device having a touch screen (pages 1-4: a personal trainer app for a mobile device that has a touch screen display), comprising: 
providing a user interface comprising a first region and a second region, wherein the first region is configured to be capable of providing [visuals] of a selected exercise and the second region comprises a timer for providing time information during the selected exercise (pages 1-4: the top region displays images and video related to physical exercises and the bottom region displays a timer); 
providing, in the first region of the user interface, a plurality of panels simultaneously providing [visuals] of different perspective views of a trainer performing the selected exercise (pages 1-4: the top region display a number of physical exercise video and images), the plurality of panels including a mixed-view panel configured to switch between providing of at least some of the different perspective views of the trainer performing the selected exercise (pages 10-15: using Diamond Push Ups, as an example, the plurality of panels with mixed-view panel at the top region show different perspective views for doing the push-ups as shown page by page from pages 10-15); 
conveying audible information in synchronicity with the timer and the … display (page 9: as a user follows the exercises displayed in the top region, audio cues are provides, say for example, alerting the user when the time is almost up for the exercise).  AppJudgment does not expressly disclose synchronized videos, and according to AppJudgment figures shown in pages 1-4, although a number of videos are provided in the top region and the application allows the user to select and play those videos with a touch gesture, the browsing and selecting of the videos is not well illustrated.
Instead, the teachings of Hartwig is used to better teach in response to detecting a first gesture on the display to select one of the panels, while displaying the synchronized video display: displaying, in the first region of the user interface, a zoomed-in view of the selected panel (figs. 3b-3c, ¶ 46-48: the video playlist browsing interface allows a user to select a video from the list of videos and display one of the video from the list for play, which is a zoomed-in view of one of the selected video). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of AppJudgment with those of Hatwig in order to allow for an easier navigation of items in a list.
AppJudgment-Hatwig does not explicitly teach synchronized videos; displaying a plurality of panels, displaying at least one object and an active panel indicator indicating a number of the plurality of panels; and modifying the active panel indicator to indicate the zoomed-in viewing of the selected panel.
Kief teaches displaying a plurality of panels (¶ 6: “the present invention provide for information to be shared via a slide(s). For example, such slide(s) can be … a Vimeo video, etc.”), displaying at least one object and an active panel indicator indicating a number of panels concurrently on the display (¶ 61: “FIG. 1 shows a grid view of an embodiment of the present invention”; fig. 1, ¶ 64: “Lightboxes 9 are ordered collections of individual slides”; fig. 1, ¶ 65: “Pagination 12 provides for a visual representation of the both the total number of pages in the current lightbox and current page”); and modifying the active panel indicator to indicate the zoomed-in viewing of the selected panel (¶ 6: “the present invention provide views to be changed, e.g., from filmstrip to grid view to single slide full screen views”; fig. 2, ¶ 67: “Slide 21 provides a display is focused on a single content element at a time, presented in a linear fashion as ordered by the content editor”; fig. 2, ¶ 68: “Carousel navigation 25 is a thumbnail corresponding to the currently displayed slide is displayed in a highlighted or active state”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of AppJudgment and Hatwig with those of Kief in order to allow for an easier navigation of slide contents as ordered by a content editor.
AppJudgment-Hatwig-Kief does not explicitly synchronized videos.
Ortiz teaches synchronized videos ([0075]; multiple videos of the same activity are synchronized and simultaneously displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of AppJudgment-Hatwig-Kief and Ortiz in order to provide multiple perspectives of the same event.

With respect to claim 2:
The prior art as combined discloses detecting a second gesture on the touch screen (AppJudgment, pages 1-4; the user touches the screen), while providing the zoomed-in view of the selected panel: displaying, in the first region of the user interface, the synchronized (Hartwig, figs. 3b-3c, ¶ 46-48: the video playlist browsing interface allows a user to select a video from the list of videos and display one of the video from the list for play, which is a zoomed-in view of one of the selected video.  A playlist button 318 may be selected to list the playlist of videos) moving videos (Ortiz, [0075]).
With respect to claim 3:
The prior art as combined teaches multiple touch gestures on the touch screen display (AppJudgment, pages 1-4), wherein the first gesture and the second gesture are of the same type of gesture (Hartwig, figs. 3b-3c, ¶ 46-48: similar type of clicking and selections on a graphical user interface buttons).
With respect to claim 4:
The prior art as combined teaches wherein each moving video provided (Ortiz, [0075]) by the perspective panels of the plurality of panels includes a motion of the trainer when the trainer is moving and a posture of the trainer when the trainer is approximately stationary (AppJudgment, At least looking at page 3, for the pushup exercise, different movements, from the starting position to the final position, are displayed.  These display of movement may be seen as different perspective views of a common object (i.e., the trainer).  From the at least two perspective views of the starting and final positions, the starting position (i.e., up position) may be seen as a posture of the common object when the common object is approximately stationary, and the final position (i.e., down position) may be seen as a motion of the common object when the common object is moving.  Ortiz, [0075]; the synchronized videos can be played and paused).
With respect to claim 5:
The prior art as combined teaches wherein the trainer is a representation of a personal trainer (AppJudgment, pages 1-4: personal trainers demonstrating physical fitness exercises is shown).
With respect to claim 6:
The prior art as combined teaches wherein the audible information comprises verbal communication from the personal trainer (AppJudgment, pages 6-9: as the user follows the workouts, voice descriptions of the routines are accompanied).
With respect to claim 7:
The prior art as combined teaches wherein the audible information comprises cues or tones (AppJudgment, page 9: as a user follows the exercises displayed in the top region, audio cues are provides, say for example, alerting the user when the time is almost up for the exercise).
With respect to claim 8:
The prior art as combined discloses in response to detecting a third gesture on the touch screen, while providing the zoomed-in view of the selected panel: providing, in the first region of the user interface, a zoomed-in view of another one of the plurality of panels (AppJudgment, pages 1-4; a touch interface is demonstrated.  Hartwig, figs. 3b-3c, ¶ 46-48: the video playlist browsing interface allows a user to select a video from the list of videos and display one of the video from the list for play, which is a zoomed-in view of one of the selected video; fig. 3b, ¶ 47: previous button 330 and next button 331 are used to navigate through the playlist of videos).
With respect to claim 9:
The prior art as combined teaches wherein the progression of the timer in the second region of the user interface remains consistent while view of the first region of the user interface changes (AppJudgment, pages 1-9: as the user follows the workout routines in the top region, a timer in the bottom region progresses).
With respect to claim 10:
The prior art as combined discloses in response to detecting a fourth gesture on the touch screen (AppJudgment figures shown in pages 1-4, although a number of images are provided in the top region and the application allows the user to select an image with a touch gesture, the browsing and selecting of the images is not well illustrated): providing, in the first region of the user interface, one or more still images (Hartwig, figs. 3b-3c, ¶ 46-48: a playlist button 318 may be selected to list the thumbnails associated with playlist of videos.  Thumbnails are still images captured at a moment in a video).
With respect to claims 12-20:
Claims 12-20 contain subject matter respectively similar in scope to claims 1-9, and thus, are rejected under similar rationale.
With respect to claims 21-29:
Claims 21-29 contain subject matter respectively similar in scope to claims 1-9, and thus, are rejected under similar rationale.
With respect to claim 30:
Claim 30 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
	Applicant argues prior art as combined does not disclose a plurality of panels simultaneously provide synchronized moving videos of different perspective views of a trainer performing the selected exercise.
	In response to applicant’s argument AppJudgment discloses providing, in the first region of the user interface, a plurality of panels simultaneously providing [visuals] of different perspective views of a trainer performing the selected exercise (pages 1-4: the top region display a number of physical exercise video and images).  AppJudgment does not expressly disclose the visuals are synchronized moving videos.
	In the same field of endeavor, Ortiz teaches synchronized videos ([0075]; multiple videos of the same activity are synchronized and simultaneously displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of AppJudgment and Ortiz in order to provide multiple perspectives of the same event.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173